Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A/Figures 1A-1C in the reply filed on 11/12/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
	Most of the references identified in applicant’s IDS dated 6/5/19 have been considered; however, the Examiner would like to highlight that none of the identified references appear applicable to the elected species/invention.
	The foreign document has not been considered due to the lack of a copy of an English translation of this document.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Regarding claim 1, line 5 recites “a container” when it should instead recite “the container.”  
Regarding claim 4, the phrase “bracing feature” should instead recite “bracing component.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taft US 5,014,649 in view of Kraski US 5,163,381.

Regarding claim 1, Taft teaches a dual-purpose container and diversion device for animals, the device comprising: 
a base having a perimeter, a lower surface and an upper surface, the base having a first tensile strength (best inherently shown and described in figures 2-4); 
a perimeter wall including a plurality of sides of a container when the device is in a first configuration, the perimeter wall having a lower edge, an interior surface, and an exterior surface (as best shown and described in figures 2-4), wherein: 
the perimeter wall has a second tensile strength (being inherent); 
the lower edge is attached to the perimeter of the base (best shown in figure 3); 
the lower surface of the base and the exterior surface of the perimeter wall combine to define an outer surface of the container (as shown); 
the upper surface of the base and the interior surface of the perimeter wall combine to form an inner surface of the container (as shown); and 
the inner surface and the outer surface combine to form an overall surface of the container (being inherent); 
at least a linear fault region in the overall surface (66), wherein 
the at least a linear fault region has a third tensile strength (being inherent); 
the third tensile strength is less than each of the first tensile strength and the second tensile strength (being inherent in view of being a cut as described); 
the at least a linear fault region includes at least a first non-intersecting open curve on the overall surface that defines a border of at least a first planar section of the overall surface (as shown); 

pushing of the at least a linear fault region along the at least a first non- intersecting open curve to transform the at least a first planar section into at least a first flap in a first position (as shown and described via flap 64); and 
rotation of the at least a first flap into a second position, wherein the second position is different from the first position (best shown in figure 2);
	but does not specify the “pushing” to be a “fracturing.”
	Kraski; however, provides evidence for such “fracturing”/”punch-out” features being obvious (column 2 lines 50-51 and element 36 best shown in figure 3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to provide the device of Taft in an orderly arrangement for a user until the user is ready to form the structure as taught by Taft, such as during transport, etc.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 2; particularly, the specifics of the bracing component and its orientation and interaction with the flap, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644